Citation Nr: 1112433	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  03-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver.

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2009, the Board denied claims of service connection for a hernia and PTSD.  At that time, the Board remanded for additional development the claims of service connection for hepatitis C, cirrhosis of the liver, and an acquired psychiatric disability other than PTSD.


FINDINGS OF FACT

1.  The Veteran does not have hepatitis C that is attributable to his active military service.

2.  The Veteran does not have cirrhosis of the liver that is attributable to his active military service; nor is it proximately due to or the result of service-connected disability.

3.  The Veteran does not have an acquired psychiatric disability that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have cirrhosis of the liver that is the result of disease or injury incurred in or aggravated during active military service; cirrhosis of the liver is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have an acquired psychiatric disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through November 2002, February 2007, and February 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection.  The February 2009 letter noted that the cirrhosis claim would be considered on a secondary basis.  The February 2007 and February 2009 notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in June 2010, which followed the February 2009 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the November 2002, February 2007, and February 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file.  Available post-service treatment records have been obtained from the VA Medical Centers (VAMCs) in Lexington, Kentucky; Mountain Home, Tennessee; and Nashville, Tennessee.  More recent VA treatment records were obtained pursuant to the Board's January 2009 remand.  The Veteran has also submitted records from multiple private treatment providers.  Additionally, the RO requested and obtained records from the Social Security Administration.

The Veteran identified other potentially relevant medical records-both VA records and private records.  The RO requested the VA records that had not already been obtained, but it was determined that the records were unavailable for review or they did not exist.  The RO also asked the Veteran for more information with respect to the private medical providers in order to assist the Veteran in obtaining those records, but the Veteran did not provide such information.  In July 2010, the Veteran indicated that he did not have any additional evidence regarding the appeal.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, pursuant to the Board's January 2009 remand, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims, particularly regarding the origin of the Veteran's hepatitis C (as it relates to possible high-risk factors) and his diagnosed depressive disorder.  A specific examination in regards to cirrhosis of the liver is not necessary to decide the claim.  As detailed below, no in-service injury, disease, or event has been established for that claim and service connection is not in effect for disability that, in part, caused cirrhosis of the liver.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as cirrhosis of the liver, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2010).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

A. Hepatitis C

A review of the post-service medical records reveals that the Veteran was first diagnosed with hepatitis C at the Lexington VAMC in 1996.  A January 1996 record indicated that the Veteran probably had hepatitis C.  The diagnosis was confirmed in February 1996 when the Veteran tested positive for hepatitis C.  He has since carried a diagnosis of hepatitis C.  By January 1999, the Veteran was diagnosed with cirrhosis of the liver.  VA treating physicians felt that the Veteran developed cirrhosis of the liver as a result of both alcohol use and hepatitis C.  He ultimately underwent a liver transplant in November 2002.  More recent VA treatment records show that the Veteran is status post liver transplant with hepatitis C and cirrhosis.

In regards to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

The Veteran did not respond to a November 2002 or February 2009 notice letter whereby he was asked to identify potential risk factors associated with hepatitis C.  However, several risk factors were identified in the course of the Veteran receiving treatment for his liver problems at the Lexington and Nashville VAMCs.  According to the records, the Veteran was employed in the health care field after his military service.  Significantly, the Veteran has a history of "needle sticks" during post-service employment, including a needle stick in 1991 that apparently resulted in contracting hepatitis B.  On several instances, the Veteran indicated that he obtained a tattoo in 1968 or in the 1960s in general.  He stated that he obtained the tattoo in Malaysia.  In the course of treatment, the Veteran has denied intravenous drug use and no other potential risk factors have been identified.

In the Veteran's case, there are two identified risk factors associated with hepatitis C:  a tattoo and post-service health care work with needle sticks.  The tattoo potentially could have been obtained during his military service.  The Veteran's August 1966 entrance examination report contains a notation that the Veteran had a tattoo on his lower left arm.  Unfortunately, the separation examination report fails to list any tattoos.  Thus, it is unclear from the record as to whether any additional tattoos were obtained during military service.

In view of this evidence, the Board remanded the claim for a VA medical examination and for an opinion by the examiner to address the etiology of the Veteran's hepatitis C and the risk factors.  An examination was conducted in April 2010 pursuant to the remand.  A VA physician, Dr. J.W.T., reviewed the claims file and noted an accurate medical history.  Dr. J.W.T. interviewed and examined the Veteran.  Throughout the report, Dr. J.W.T. cited to relevant medical literature.  The diagnoses were hepatitis C, hepatitis B, and status post liver transplantation.

Dr. J.W.T. provided an opinion that it is less likely as not (less than 50/50 probability) that the Veteran's hepatitis C was caused by or a result of active military service.  Dr. J.W.T. noted that there was no evidence of an acute hepatitis infection during service, but that 75 percent of cases of hepatitis C are initially asymptomatic.  Dr. J.W.T. conceded that it was impossible to state with certainty when the Veteran's hepatitis C began.  It was noted that the Veteran indicated risk factors of a tattoo prior to and while in military service, duties as a combat medic, and possible exposures in his work as an orthopedic technician that included at least one "needle stick" in the operating room.  Although the Veteran reported that the needle stick that occurred in 1991 was tested and found to be negative for all forms of hepatitis, Dr. J.W.T. stated that is unlikely that testing was available for hepatitis C at that time.

(The Board notes that, in the January 2009 decision, the Board found that the Veteran did not participate in combat with the enemy as a combat medic.  Thus, the Board does not consider work as a combat medic to be a valid risk factor.  The Board's findings in this regard were noted by Dr. J.W.T. in the medical history section of the April 2010 report.)

Dr. J.W.T. listed the known odds ratios associated with different modes of exposure for hepatitis C.  They are:  intravenous drug use (odds ratio of 49.6); blood transfusion (10.9); sex with an intravenous drug user (6.3); having been in jail more than three days (2.9); religious scarification (2.8); having been struck or cut by a bloody object (2.1); pierced ears or body parts (2.0); and immunoglobulin injection (1.6).  Although none of these modes of exposure was associated with the Veteran, Dr. J.W.T. noted that "the average incidence of seroconversion to HCV (hepatitis C virus) after unintentional needle sticks or sharp exposures from an HCV-positive source is 1.8 percent (range, 0-7 percent)."  Dr. J.W.T. noted that older studies reported an independent association between veterans who served in Vietnam and hepatitis C.  However, Dr. J.W.T. stated that a 2005 study of veterans indicated that no meaningful odds ratio could be constructed for service in the Vietnam era.

In regards to tattooing, Dr. J.W.T. noted that it is also a risk factor with an odds ratio of 2.12.  Dr. J.W.T. determined that, in the Veteran's case, an odds ratio could not be assigned in the absence of objective data concerning an in-service tattoo.  Dr. J.W.T. noted that there was a documented history of at least one tattoo prior to service, but not while in service.  Dr. J.W.T. then determined that the only remaining significant odds ratio for the Veteran's risk factor was the described needle stick exposure in 1991, with an odds ratio of 1.8.  Dr. J.W.T. concluded that, although it was medically impossible to assign a causal event or precise date to the Veteran's hepatitis C, there is only one risk factor with an identifiable odds ratio-that of the post-service needle stick injury.  Therefore, Dr. J.W.T. reiterated that the Veteran's hepatitis C is less likely as not caused by or the result of his active military service.

In consideration of the evidence of record, the Board finds that the Veteran does not have hepatitis C that is attributable to his active military service.  Although the Veteran maintains that his hepatitis C is related to military service, the question of etiology of hepatitis C is a complex medical matter.  There is no indication that the Veteran possesses the requisite medical expertise to provide a probative opinion on the matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the April 2010 report, Dr. J.W.T. considered the Veteran's theory and did not endorse it.  Instead, Dr. J.W.T. found that the Veteran's hepatitis C is less likely as not caused by or the result of his active military service.  Dr. J.W.T.'s opinion is persuasive as it finds support in the record.  Dr. J.W.T. considered all of the risk factors for a Hepatitis C infection and determined that only one post-service risk factor was relevant to the Veteran.  The report was additionally supported by citations to medical literature.  There is no other medical opinion evidence of record that contradicts Dr. J.W.T.'s opinion.  Without sufficient evidence that the Veteran's hepatitis C is attributable to his active military service, the Board concludes that service connection is not warranted for hepatitis C on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; 3.304.

The Veteran also contends that his hepatitis C may be the result of his exposure to herbicide agents, such as Agent Orange, during his service in Vietnam.  The Veteran's personnel records document that he was stationed in Vietnam from May 1967 to May 1968.  Thus, he is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  Even so, hepatitis C is not one of the listed diseases that are associated with such exposure.  See 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted for hepatitis C under these presumptive provisions.

Although a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure, the Veteran has not presented any such evidence and the evidence in the record does not suggest that his hepatitis C may be related to exposure to herbicide agents.  See Combee, 34 F.3d at 1044-45; McCartt, 12 Vet. App. at 167.  Additionally, the lists of risk factors associated with hepatitis C, both in VA's April 2001 training letter and in the April 2010 examination report, do not include exposure to herbicide agents.  Therefore, the Board concludes that service connection is also not warranted for hepatitis C due to exposure to herbicide agents.

B. Cirrhosis of the Liver

The Veteran claims that he developed cirrhosis of the liver as a result of hepatitis C.  As noted previously, the evidence reflects that the Veteran's treating physicians felt that the Veteran developed cirrhosis of the liver as a result of both alcohol use and hepatitis C.  Thus, in part, the Veteran's theory of causation has been substantiated as at least a portion of his cirrhosis can be attributed to his hepatitis C.  Nevertheless, in view of the Board's conclusion that service connection is not warranted for hepatitis C, it follows that it is not permissible to grant service connection for cirrhosis of the liver on a secondary basis given that the theory of entitlement presupposes that hepatitis C must be service connected for entitlement to be warranted.  See38 C.F.R. § 3.310 (2006).  Consequently, on a secondary basis, the claim must be denied as a matter of law.

The Veteran has not generally claimed that his cirrhosis of the liver is related directly to his military service.  He has not identified any in-service injury, disease, or event to which his cirrhosis could possibly be related and the service treatment records are negative for the same.  VA treatment records reflect that the Veteran's cirrhosis was initially diagnosed in 1999 subsequent to the hepatitis C diagnosis and that it is secondary to both hepatitis C and alcohol use.  Notably, although cirrhosis of the liver is listed as a chronic disease that may be presumed to have been incurred during service if the disease became manifest to a compensable degree within one year of separation from qualifying military service, the evidence shows that it did not become manifest until 1999.  This occurred over 30 years after the Veteran's separation from active military service.  There is no suggestion that the Veteran's cirrhosis manifested as early as November 1969.  Therefore, service connection is not warranted for cirrhosis of the liver on a direct or a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

C. Acquired Psychiatric Disability other than PTSD

A review of the Veteran's service treatment records reveals that he was not diagnosed with a psychiatric disability during his military service, but possible symptoms were noted in his service medical records.  In December 1966, the Veteran was treated in the emergency room at the hospital in Fort Knox, Kentucky, for hyperventilation.  Shortly thereafter, he was also treated for dizziness.  He was returned to duty, but he was prescribed medication that could be used to treat anxiety problems.  Although the psychiatric portion of the Veteran's separation examination was normal, in-service symptoms were noted that could be potentially linked to a current psychiatric disability.

Post-service medical records first document a complaint of anxiety in November 1988.  This was noted at the Loyola University Outpatient Center.  Beginning in March 1999, the Veteran complained of psychiatric symptoms, including anxiety, but primarily depression.  In July 2000, he was diagnosed with major depressive disorder and has carried a similar diagnosis since that time.  Pursuant to the Board's January 2009 remand, the Veteran underwent VA psychiatric examination in March 2010.  The examiner diagnosed the Veteran with a depressive disorder NOS (not otherwise specified).  Thus, the evidence establishes the existence of a psychiatric disability.

Other than filing a claim, the Veteran has not set forth any specific contentions in regards to the possibility that his depressive disorder is related to his military service.  In fact, at the March 2010 examination, the Veteran indicated that he was unaware that a claim for any psychiatric disorder had been made and that "[he did not] know anything about this."  Nevertheless, in view of the evidence, the Board remanded the claim in order to have an examiner address whether any diagnosed psychiatric disability is related to the identified in-service treatment or is otherwise attributable to the Veteran's active military service.

The March 2010 VA examiner, a psychologist, reviewed the claims file and noted the Veteran's medical history.  After examining the Veteran, the examiner provided a diagnosis of a depressive disorder NOS.  There were also some anxiety symptoms, but the examiner stated that the Veteran did not identify the symptoms as having a significant negative impact on his functioning.  The examiner gave the unequivocal opinion that the Veteran's depressive disorder NOS is not a result of his military experience.  The examiner stated that the Veteran's occasional experiences with depression are primarily due to physical impairment, worries, and familial issues.  The examiner noted that the Veteran's depression began in 1993 after his health started to decline when he broke his back and knee.

In consideration of the evidence of record, the Board finds that the Veteran does not have an acquired psychiatric disability that is attributable to his active military service.  The March 2010 VA examiner indicated that the Veteran's diagnosed depressive disorder had its onset in 1993-approximately 25 years after the Veteran's military service.  The examiner attributed the depressive disorder to the Veteran's physical impairment, worries, and familial issues, primarily subsequent to breaking his back and knee.  Although there were some in-service symptoms and a definite current disability, the evidence does not suggest a link between the two.  There is no medical evidence of record that contradicts the findings of the March 2010 VA examiner.  Additionally, the Veteran essentially reported that he believed his depression began after service as well.  Without sufficient evidence that the Veteran has an acquired psychiatric disability attributable to his active military service, service connection is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; 3.304.

D. Conclusion

For the foregoing reasons, the Board finds that the claims of service connection for hepatitis C, cirrhosis of the liver, and an acquired psychiatric disability other than PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C is denied.

Service connection for cirrhosis of the liver is denied.

Service connection for an acquired psychiatric disability is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


